         Case 1:18-cr-00420-ALC Document 661 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             1/22/21
                                                              X
                                                               :
UNITED STATES OF AMERICA                                       :
                                                               :
               -v-                                             :        18-CR-420 (ALC)
                                                               :
LARRY SMITH,                                                   :             ORDER
                                                               :
                             Defendant.                        :
                                                          :
                                                          X

ANDREW L. CARTER, United States District Judge:

       Defendant’s application to modify the conditions of his bond is GRANTED. In

particular, the Court determines that the condition of Home Incarceration is terminated and

instead a Curfew, with hours to be determined by pretrial services and enforcement with

electronic monitoring, is imposed.

       SO ORDERED.


Dated: January 22, 2021
       New York, New York                           ____________________________________
                                                          Andrew L. Carter, Jr.
                                                               United States District Judge
